Citation Nr: 0712334	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-31 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability. 

2.  Entitlement to a rating in excess of 10 percent for 
residuals of gunshot wound to the right side of chest with 
hemothorax and retained foreign body. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran had active duty from May 1968 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.

Initially, the Board notes that during the pendency of this 
appeal, the Court issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) regarding new and material evidence 
claims.  The Court requires that VA, by way of a specific 
notice letter, (1) notify the claimant of the evidence and 
information necessary to reopen the claim, (i.e., describe 
what new and material evidence is); (2) notify the claimant 
of the evidence and information necessary to substantiate 
each element of the underlying service connection claim; and 
(3) notify the claimant of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  Id.  

Review of the record shows that the VA sent the veteran 
letters in January 2001 and April 2004 regarding his claim to 
reopen the claim for entitlement to service connection for a 
back disability.  While the January 2001 letter briefly 
indicated that the veteran needed to submit new evidence 
showing that the disability was incurred in service and still 
exists, neither letter properly addressed the three factors 
outlined above.  In a March 2000 Board decision, the 
veteran's service connection claim for a back disability was 
denied due to the lack of evidence demonstrating a back 
disability in service and lack of competent evidence 
indicating a link between current back disability and 
service.  Specifically, on remand, VA must notify the veteran 
of the reason for the previous denial as previously cited; 
notify the veteran of the evidence and information necessary 
to reopen the claim; and  notify the veteran of what specific 
evidence would be required to substantiate the elements 
needed to grant the veteran's service claim.  

Also, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  In its February 2007 brief, the veteran's 
representative stated that the veteran's last VA examination 
was two and a half years old and as such does not adequately 
represent the current level of severity of his residuals of 
gunshot wound to the right side of chest with hemothorax and 
retained foreign body.  As the last VA examination for the 
veteran's disability was in July 2004, the claims folder was 
not made available to the examiner, and the veteran now 
asserts his disability picture has changed since that time, 
another examination is warranted on remand. 
	
The United States Court of Appeals for Veterans Claims has 
held that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Entitlement to TDIU 
requires consideration of the effect on employability of all 
service-connected disabilities.  Therefore, the decision on 
the aforementioned claims could have a significant impact on 
the outcome of the veteran's TDIU claim and the Board finds 
this issue to be inextricably intertwined.  Thus, 
adjudication of the TDIU claim will be held in abeyance 
pending further development.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) that (1) notifies 
the veteran of the reason for the 
previous denial (lack of evidence 
demonstrating a back disability in 
service and lack of competent medical 
evidence showing a link between current 
back disability and service); (2) 
notifies the veteran of the evidence 
and information necessary to reopen the 
claim; and (3) notifies the veteran of 
what specific evidence would be 
required to substantiate the elements 
needed to grant the veteran's service 
connection claim (i.e., evidence that 
the veteran's disability existed in 
service and/or evidence that the 
veteran's current back disability is 
related to service).  This notice is 
outlined by the Court in Kent supra.

2.	Schedule the veteran for an examination 
for his residuals of gunshot wound 
disability.  The claims folder should 
be made available to the examiner.  Any 
indicated studies should be performed 
and the examination report should 
comply with all AMIE protocols for 
rating gunshot wounds.

3.	Thereafter, the RO should readjudicate 
the issues on appeal.  All applicable 
laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.
 

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



